DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Response to Amendment
The Applicant's amendment of 3/09/2022 has been entered.
Claims 16, 35, and 36 are amended due to the Applicant's amendment of 03/09/2022.

The rejections of record as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/09/2022.  However, as outlined below, new grounds of rejection have been made over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP").

Response to Arguments
Applicant’s arguments on pages 9–16 of the reply dated 03/09/2022 with respect to the rejections of record over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues from the bottom of page 9 to the top of page 11 that because Nowatari teaches that the first layer 106 can effectively function as a charge general region, the stack of [ first layer 106 / second layer 105 / third layer 104 ] as identified in the previous Office Action does not function as the charge generation region of the instant claims.
Examiner's response -- This is not found persuasive for the reasons below.
It appears there continues to be disagreement regarding whether the combination of layers [ first layer 106 / second layer 105 / third layer 104 ] may be considered a charge carrier generation layer stack.
As discussed in greater detail in Final Rejection of 01/21/2022 at least at paragraphs 11, 40–42 and 57, and in the rejection set forth below, the modified device of Nowatari in view of Yamada comprises the layers as recited in the claims, wherein the layers comprise the materials as recited in the claims, and wherein the layers are found in the location in the organic light emitting device as recited by the claims.  In this way the layers structure [ first layer 106 / second layer 105 / third layer 104 ] meets the claimed charge carrier generation layer stack in each way that the stack is described in the claims.
Applicant's argument -- Applicant argues from the top of page 11 to the bottom of page 12 that because Nowatari teaches that the first layer 106 can effectively function as a charge generation layer, citing paragraphs [0125] and [0175] of Nowatari, and the second layer 105 and the third layer 104 of Nowatari are not charge carrier generation layers, citing paragraphs [0183], [0126], and [0128] of Nowatari, only the first layer 106 or interface between the layer 106a and 106b can be considered as a charge carrier generation layer stack.  Thus, Applicant argues that Nowatari is silent about a charge carrier generation layer stack comprising a first hole-transporting layer and/or a first and second hole-transporting layer, that are p-conducting, an electron-transporting layer that is n-conducting and one interlayer or two interlayers, wherein the charge carrier generation layer stack takes the form of a tunnel junction.
Examiner's response -- This is not found persuasive for the reason outline above.
Additionally, with regards to the newly recited limitations, these are met as discussed in greater detail in the new grounds of rejection below.  Briefly, since Nowatari in view of Yamada teaches the charge carrier generation layer stack p-conducting layer / diffusion barrier layer / n-conducting layer, the same structure as disclosed by the Applicant, comprising the same materials as recited in the claims, the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction is considered to be inherent, absent evidence otherwise.
Applicant's argument -- Applicant argues from the top of page 13 that Nowatari does not contemplate charge separation in the hole and electron transport layers it describes, wherein the electron tunnels through a high energy barrier between the undoped hole transport material to the doped electron transport material and cites paragraph [0080] of Nowatari.  Additionally, Applicant argues at the end of page 13 that Nowatari is not describing an electron tunneling junction having a barrier.
Examiner's response -- It is noted that the features upon which applicant relies (i.e., wherein the electron tunnels through a high energy barrier between the undoped hole transport material to the doped electron transport material and an electron tunneling junction having a barrier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
However, with regards to the newly recited limitations, these are met as discussed in greater detail in the new grounds of rejection below.  Briefly, since Nowatari in view of Yamada teaches the charge carrier generation layer stack p-conducting layer / diffusion barrier layer / n-conducting layer, the same structure as disclosed by the Applicant, comprising the same materials as recited in the claims, the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction is considered to be inherent, absent evidence otherwise.
Applicant's argument -- Applicant argues from the top of page 14 to the middle of page 14 that the present application describes the advantages of providing the fused polynuclear phthalocyanine derivative as the interlayer of the charge carrier generation layer stack.
Examiner's response -- It appears that Applicant may be alleging unexpected results.  A showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.
Applicant's argument -- Applicant argues from the middle of page 14 to the top of page 15 that Yamada does not remedy the deficiencies of Nowatari and there would be nothing in Yamada to suggest to modify Nowatari to provide a p-n junction wherein the first and second hole-transporting layers are p-conducting layers, and the electron-transporting layer is a n-conducting layer that forms a tunnel junction with the p-doped layers.
Examiner's response -- This is not found persuasive because Yamada is not relied upon to modify the layer structure of the device of Nowatari and for the reasons discussed above.
Applicant's argument -- Applicant argues at the top of page 15 that claims depending from claim 16 and claim 35 are not obvious for the same reasons that claims 16 and 35 are not obvious.
Examiner's response -- Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.

Applicant’s arguments on page 15 of the reply dated 03/09/2022 with respect to the rejection of claims 35 and 37–41 under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 15 that the rejection is not obvious for the same reasons as discussed regarding the previous rejection.
Examiner's response -- Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.

Applicant’s arguments on pages 15–16 of the reply dated 03/09/2022 with respect to the rejection of claims 36 and 43–46 under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues from the bottom of page 15 to the top of page 16 that the rejection is not obvious for the same reasons as discussed regarding the previous rejection regarding the substitution of the material of Nowatari for the material of Yamada.
Examiner's response --  Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on the middle of page 16 that claims depending from claim 36 are not obvious for the same reasons that claim 36 is not obvious.
Examiner's response -- Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.

Applicant’s arguments on pages 16 of the reply dated 03/09/2022 with respect to the rejection of claims 42 under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as applied to claim 36 above, and further in view of Hatwar et al., US-20100288362-A1, ("Hatwar") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on the middle of page 16 that claim 42 depends from claim 36 and is therefore not obvious for the same reasons that claim 36 is not obvious.
Examiner's response -- Applicant has not provided additional arguments with respect to the claim and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23, 28–32, 34–35, and 37–41 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT").
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 16, 28–32, 34–35, and 38–41, Nowatari teaches a light emitting element illustrated in FIG. 8B 
    PNG
    media_image1.png
    629
    480
    media_image1.png
    Greyscale
 comprising an anode 101, a first EL layer 103, a third layer 104, a second layer 105, a first layer 106, a second EL layer 107, and a cathode 102 (¶ [0170]).  Nowatari teaches that: the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0170] referring to ¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104 (¶ [0170] referring to ¶ [0123]); and the third layer 104 is provided between and is in contact with the second layer 105 and the first EL layer 103 (¶ [0170] referring to ¶ [0123]).  
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]). Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).
Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).

Nowatari does not specifically exemplify a device as described above wherein the second EL layer comprises a hole-transport layer.  However, Nowatari teaches the layers other than the light-emitting layer in the EL layers may include a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-transport layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Nowatari does not specifically exemplify a device as discussed above wherein the second layer 105 includes a polynuclear phthalocyanine derivative as recited in claim 16.  However, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material, as mentioned above.
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific examples including compound (3-b) 
    PNG
    media_image2.png
    604
    470
    media_image2.png
    Greyscale
(Yamada-JP, page 1037, top), which have M7, M8, and M9 as Mn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based material, as mentioned above and Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties for use in charge generating layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compound(3-b) of Yamada, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Nowatari in view of Yamada does not specifically disclose a device comprising a polynuclear phthalocyanine derivative as discussed above wherein M7, M8, and M9- are Zn.  However, Yamada teaches M7, M8, and M9- of formula (III) may be a divalent metal ion capable of forming a complex (Yamada-MT, page 1, bottom), which includes Zn (Yamada-MT, page 3, middle and Yamada-JP, page 1012, left column, bottom).
Therefore, given the general formula and teachings of Yamada, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute M7, M8, and M9- with Zn, because Yamada teaches the variable may suitably be selected as Zn.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the second layer 105 of the device of Nowatari and possess the semiconducting properties taught by Yamada.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Zn as the metal, because it would have been choosing from the list of divalent metal ions capable of forming a complex specifically identified by Yamada as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the second layer 105 of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (III) having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Yamada does not specifically disclose a polynuclear phthalocyanine compound as discussed above wherein R1 to R12 of formula (III) are each selected from a group consisting of branched or unbranched alkyl radicals and aromatic radicals.  However, Yamada teaches R1 to R12 may be a t-butyl group, among others (Yamada-MT, page 1, bottom).
Therefore, given the general formula and teachings of Yamada, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogens at positions corresponding to R1 to R12 of formula (III) of Yamada with a t-butyl group, because Yamada teaches the variable may suitably be selected as a t-butyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the second layer 105 of the device of Nowatari and possess the semiconducting properties taught by Yamada.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select t-butyl, because it would have been choosing from the list of R1 to R12 groups specifically disclosed by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the second layer 105 of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (III) of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Yamada is 
    PNG
    media_image3.png
    601
    545
    media_image3.png
    Greyscale
 wherein R is in each case t-butyl.

The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 comprising the polynuclear phthalocyanine derivative of Yamada is being equated with the claimed interlayer in the charge generation layer stack layer, the layer 106a is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the layer 106b is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, the second EL layer 107 is being equated with the claimed second organic functional layer stack, which comprises the hole-transport layer of the second EL layer 107, which is being equated to the claimed further hole transporting layer directly on the charge carrier generation stack.  The polynuclear phthalocyanine derivative of Yamada in the second layer 105 comprises two or three mononuclear phthalocyanine derivatives or phthalocyanine units, which are fused to one another by benzene rings.

Nowatari in view of Yamada appears silent with respect to the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction, wherein the first layer 106 (corresponding to the claimed hole-transporting layer) is a p-conducting layer, the third layer 104 (corresponding to the claimed electron-transporting layer) is a n-conducting layer, and the second layer 105 (corresponding to the claimed interlayer) is a diffusion barrier layer.
As mentioned above, Nowatari teaches the first layer 106 has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]) and Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).  Therefore, because the first layer 106 is a hole-transport layer and comprises an acceptor substance, it is a p-conducting layer.
As mentioned above, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]).  Therefore, because electrons are diffused through the second layer 105 and it forms a barrier between the first layer 106 and the third layer 104, it is a diffusion barrier layer.
As mentioned above, Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).  Nowatari teaches that an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound are donor substances (¶ [0088]).  Therefore, because the third layer 104 is an electron transport layer and comprises a donor substance, it is an n-conducting layer.
Since Nowatari in view of Yamada teaches the charge carrier generation layer stack p-conducting layer / diffusion barrier layer / n-conducting layer, the same structure as disclosed by the Applicant, the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

The modified device of Nowatari in view of Yamada reads on claims 16, 28–31, 35 and 36–41.

Nowatari in view of Yamada teaches the light emitting element as outlined above, therefore Nowatari in view of Yamada also teaches the method of forming the light emitting element which reads on claim 32.  The second layer 105 of Nowatari may be formed by vacuum evaporation method or a wet method (¶ [0095]) (per claim 34).

Regarding claims 23 and 37, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claims 16 and 35.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) has a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 35 and 37–41 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT").
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 35 and 38–41, Nowatari teaches a light emitting element illustrated in FIG. 8B 
    PNG
    media_image4.png
    629
    480
    media_image4.png
    Greyscale
 comprising an anode 101, a first EL layer 103, a third layer 104, a second layer 105, a first layer 106, a second EL layer 107, and a cathode 102 (¶ [0170]).  Nowatari teaches that: the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0170] referring to ¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104 (¶ [0170] referring to ¶ [0123]); and the third layer 104 is provided between and is in contact with the second layer 105 and the first EL layer 103 (¶ [0170] referring to ¶ [0123]).  
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]). Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).
Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).

Nowatari does not specifically exemplify a device as described above wherein the second EL layer comprises a hole-transport layer.  However, Nowatari teaches the layers other than the light-emitting layer in the EL layers may include a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-transport layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Nowatari does not specifically exemplify a device as discussed above wherein the second layer 105 includes a polynuclear phthalocyanine derivative that contains a metal or a metal compound selected from the group consisting of Cu, Co, Al, Ni, Fe, SnO, Mn, Mg and VO.  However, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material, as mentioned above.
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches dinuclear phthalocyanine derivatives represented by general formula (I) and teaches specific examples including compound (2-b) 
    PNG
    media_image5.png
    385
    546
    media_image5.png
    Greyscale
 (Yamada-JP, page 1028, bottom) which contains Mn and Cu.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific examples including compound (3-b) 
    PNG
    media_image2.png
    604
    470
    media_image2.png
    Greyscale
(Yamada-JP, page 1037, top), which contains Mn, compound (3-j) and compound (3-k) (Yamada-JP, page 1040), which contain VO, and VO and Mn, respectfully, and compound (3-l) (Yamada-JP, page 1041, top), which contains Mn,.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based material, as mentioned above and Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties for use in charge generating layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds (2-b), (3-b), (3-j), (3-k), or (3-l) of Yamada that contain a metal or a metal compound of Cu, Mn, or VO, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 comprising the polynuclear phthalocyanine derivative of Yamada is being equated with the claimed interlayer in the charge generation layer stack layer, the layer 106a is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the layer 106b is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, the second EL layer 107 is being equated with the claimed second organic functional layer stack, which comprises the hole-transport layer of the second EL layer 107, which is being equated to the claimed further hole transporting layer directly on the charge carrier generation stack.  The polynuclear phthalocyanine derivative of Yamada in the second layer 105 comprises two or three mononuclear phthalocyanine derivatives or phthalocyanine units, which are fused to one another by benzene rings.

Nowatari in view of Yamada appears silent with respect to the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction, wherein the first layer 106 (corresponding to the claimed hole-transporting layer) is a p-conducting layer, the third layer 104 (corresponding to the claimed electron-transporting layer) is a n-conducting layer, and the second layer 105 (corresponding to the claimed interlayer) is a diffusion barrier layer.
As mentioned above, Nowatari teaches the first layer 106 has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]) and Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).  Therefore, because the first layer 106 is a hole-transport layer and comprises an acceptor substance, it is a p-conducting layer.
As mentioned above, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]).  Therefore, because electrons are diffused through the second layer 105 and it forms a barrier between the first layer 106 and the third layer 104, it is a diffusion barrier layer.
As mentioned above, Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).  Nowatari teaches that an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound are donor substances (¶ [0088]).  Therefore, because the third layer 104 is an electron transport layer and comprises a donor substance, it is an n-conducting layer.
Since Nowatari in view of Yamada teaches the charge carrier generation layer stack p-conducting layer / diffusion barrier layer / n-conducting layer, the same structure as disclosed by the Applicant, the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

The modified device of Nowatari in view of Yamada reads on claims 35 and 38–41.

Regarding claim 37, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claim 35.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) has a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 36 and 43–46 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT").
It is noted that Nowatari et al. US-20110240971-A1 is cited in the IDS of 12/19/2015.
Regarding claims 36 and 43–46, Nowatari teaches a light emitting element illustrated in FIG. 4A 
    PNG
    media_image6.png
    571
    398
    media_image6.png
    Greyscale
.  Nowatari teaches in the light emitting element: a first EL layer 103 and a second EL layer 107 each including a light-emitting region are provided between the pair of electrodes (the anode 101 and the cathode 102), and an intermediate layer 203 is provided between the first EL layer 103 and the second EL layer 107 (¶ [0122]); the intermediate layer 203 includes the first layer 106, the second layer 105, and the third layer 104 from the cathode 102 side (¶ [0122]); the first layer 106 is provided between and is in contact with the second EL layer 107 and the second layer 105 (¶ [0123]); the second layer 105 is provided between and is in contact with the first layer 106 and the third layer 104; and the third layer 104 is provided between and is in contact with the second layer 105 and the first EL layer 103 (¶ [0123]).
Nowatari teaches the first layer 106 functions as a charge-generation region and has hole-transport properties (¶ [0052]) and comprises an acceptor substance and a hole transport substance (¶ [0089]).  Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]). Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).

Nowatari does not exemplify a device as described above wherein the second EL layer comprises a hole-injection layer, and a hole-transport layer.  However, the layers other than the light-emitting layer in the EL layers may include a hole-injection layer, and a hole-transport layer (¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second EL layer comprising a hole-injection layer, and a hole-transport layer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Nowatari does not exemplify a device as described above wherein each of the second layer 105 and the hole-injection layer of the second EL layer 107 include a polynuclear phthalocyanine derivative that is metal-free or contains a metal or a metal compound selected from the group consisting of Cu, Zn, Co, Al, Ni, Fe, SnO, Mn, Mg, and VO, and TiO.  However, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material, as mentioned above, and Nowatari teaches that the hole-injection substance of the hole-injection layer may be a phthalocyanine-based compound (¶ [0107]).
Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties (Yamada-MT, page 9, second paragraph) for use in charge generating layers (Yamada-MT, ¶ [0001]).  Yamada teaches dinuclear phthalocyanine derivatives represented by general formula (I) and teaches specific examples including compound (2-a), which is metal free (Yamada-JP, page 1028), and compound (2-b) 
    PNG
    media_image7.png
    385
    546
    media_image7.png
    Greyscale
 (Yamada-JP, page 1028), which contains Mn and Cu.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (II) and teaches specific examples including compound (3-a) (Yamada-JP, page 1036), which is metal-free.  Yamada teaches trinuclear phthalocyanine derivatives represented by general formula (III) and teaches specific examples including compound (3-b) 
    PNG
    media_image2.png
    604
    470
    media_image2.png
    Greyscale
(Yamada-JP, page 1037, top), which contains Mn, compound (3-j) and compound (3-k) (Yamada-JP, page 1040), which contain VO, and VO and Mn, respectfully, and compound (3-l) (Yamada-JP, page 1041, top), which contains Mn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second layer 105 and the hole-injection layer of the second EL layer 107 out of the polynuclear phthalocyanine derivatives, as taught by Yamada.  One would have been motivated to do so because Nowatari teaches the second layer 105 has functions of accepting electrons and donating the electrons to the next EL layer and is formed of a phthalocyanine-based material, as mentioned above, and Nowatari teaches that the hole-injection substance of the hole-injection layer may be a phthalocyanine-based compound, and Yamada teaches polynuclear phthalocyanine derivatives with semiconducting properties for use in charge generating layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds (2-a) (2-b), (3-a), (3-b), (3-j), (3-k), or (3-l) of Yamada that are metal-free or contains a metal or a metal compound of Cu, Mn, or VO, because it would have been choosing from the list of compounds specifically exemplified by Yamada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the charge generating layer of the device of Nowatari and possessing the semiconducting properties taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polynuclear phthalocyanine derivatives of Yamada having the semiconducting properties taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Nowatari in view of Yamada (depicted below) has the layer structure: the anode 101 / the first EL layer 103 /  the third layer 104 / the second layer 105 / the first layer 106 comprising the polynuclear phthalocyanine derivative of Yamada / the hole-injection layer of the second EL layer 107 comprising the polynuclear phthalocyanine derivative of Yamada / the hole-transport layer of the second EL layer 107 / the remaining layers of the second EL layer 107 / the cathode 102.

    PNG
    media_image8.png
    571
    398
    media_image8.png
    Greyscale


The first EL layer 103 is being equated with the claimed first organic functional layer stack, the third layer 104 is being equated with the claimed electron-transporting layer in the charge generation layer stack layer, the second layer 105 is being equated with one of the claimed interlayers in the charge generation layer stack layer, the first layer 106 is being equated with the claimed first hole-transporting layer in the charge generation layer stack layer, the hole-injection layer of the second EL layer 107 is being equated with the claimed other interlayer in the charge generation layer stack layer, the hole-transport layer of the second EL layer 107 is being equated with the claimed second hole-transporting layer in the charge generation layer stack layer, and the remaining layers of the second EL layer 107 are being equated with the claimed second organic functional layer stack.

Nowatari in view of Yamada appears silent with respect to the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction, wherein the hole-transport layer of the second EL layer 107 (corresponding to the claimed first hole-transporting layer) and the first layer 106 (corresponding to the claimed second hole-transporting layer) is a p-conducting layer, the third layer 104 (corresponding to the claimed electron-transporting layer) is a n-conducting layer, and the second layer 105 (corresponding to the claimed interlayer) and the hole-injection layer of the second EL layer 107 are each a diffusion barrier layer.
As mentioned above, Nowatari teaches the first layer 106 has hole-transport properties and comprises an acceptor substance and a hole transport substance (¶ [0171]) and Nowatari teaches the first layer 106 has a stacked structure of a layer 106a which is in contact with the second EL layer 107 and a layer 106b which is in contact with the second layer 105, wherein the layer 106a contains a hole-transport substance and the layer 106b contains an acceptor substance (¶ [0174]).  Therefore, because the first layer 106 is a hole-transport layer and comprises an acceptor substance, it is a p-conducting layer. Further, since the layer of the second EL layer 107 is a hole-transport layer, holes are the majority carriers and it is a p-conducting layer.
As mentioned above, Nowatari teaches the second layer 105 is formed of a phthalocyanine-based material and has functions of accepting electrons generated in the first layer 106 and donating the electrons to the next EL layer through the third layer 104 (¶ [0053]).  Additionally, the hole-injection layer of the second EL layer 107 diffuses charge.  Therefore, because electrons are diffused through the second layer 105 and it forms a barrier between the two adjacent layers, and charge is diffused through the hole-injection layer of the second EL layer 107 and it forms a barrier between the two adjacent layers, they are each a diffusion barrier layer.
As mentioned above, Nowatari teaches the third layer 104 has electron-transport properties (¶ [0056]) and comprises an electron-transport substance and an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound (¶ [0089]).  Nowatari teaches that an alkali metal, an alkaline earth metal, a rare earth metal, a compound of the above metal, an alkaline earth metal compound, a rare earth metal compound are donor substances (¶ [0088]).  Therefore, because the third layer 104 is an electron transport layer and comprises a donor substance, it is an n-conducting layer.
Since Nowatari in view of Yamada teaches the charge carrier generation layer stack p-conducting layer / diffusion barrier layer / p-conducting layer / diffusion barrier layer / n-conducting layer, the same structure as disclosed by the Applicant, the property of wherein the charge carrier generation layer stack takes the form of a tunnel junction formed by a p-n junction is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

The polynuclear phthalocyanine derivative of Yamada in the second layer 105 and the hole-injection layer of the second EL layer 107 comprises two or three mononuclear phthalocyanine derivatives or phthalocyanine units, which are fused to one another by benzene rings.

The modified device of Nowatari in view of Yamada reads on 36 and 43–46.


Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Nowatari et al. US-20110240971-A1 ("Nowatari") in view of Yamada et al. JP-01045386-A ("Yamada-JP") and see machine translation referred to herein ("Yamada-MT") as applied to claim 36 above, and further in view of Hatwar et al., US-20100288362-A1, ("Hatwar").
Regarding claim 42, Nowatari in view of Yamada teaches the modified device as discussed above with respect to claim 36.  
Nowatari in view of Yamada does not specifically exemplify a device as discussed above wherein the second layer 105 (corresponding to the claimed interlayer) and the hole-injection layer of the second EL layer 107 each have a thickness between 1 nm and 50 nm.  However, Nowatari exemplified devices wherein the thickness of the second layer 105 is 3 nm (¶ [0234]), 3 nm (¶ [0251]), and 2 nm (¶ [0270]).
Hatwar teaches a tandem OLED (¶ [0085]) comprising electroluminescent (EL) units (¶ [0085]), wherein the EL units may comprise a hole-injecting layer (¶ [0086], ¶ [0089]), and the hole-injecting layer thickness may be about 1 nm (¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the second layer 105 with a thickness of 2 nm or 3 nm, because these thickness were taught by Nowatari as suitable and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole-injection layer of the second EL layer 107 with a thickness of about 1 nm, because this thickness was taught by Hatwar as suitable for a hole-injecting layer in an EL unit of a tandem OLED and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nowatari et al. US-20110315968-A1 (cited on the IDS of 12/19/2015) teaches a stacked OLED comprising a second layer 105 which may comprise a phthalocyanine-based material (¶ [0087]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786